Citation Nr: 9907442	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for fungal infection of 
the feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  This appeal arises from a September 1996 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO). 


FINDINGS OF FACT

1.  The record does not contain objective evidence of current 
right ear hearing loss that meets VA standards for hearing 
loss disability under section 3.385 or of a nexus between any 
such hearing loss and a disease or injury incurred in active 
service.

2.  The veteran was treated in service for a fungal infection 
of the feet; for tinea pedis, which is a type of fungus 
infection; and for bilateral paronychia, which is a 
suppurative inflammation of the nail fold surrounding the 
nailplate which may be due to fungi.

3.  The veteran has a current diagnosis of onychomycosis 
which is a very common fungus infection of the nails.

4.  The veteran has testified that he has had outbreaks of 
the same symptoms of his feet that he had in service and that 
approximately every four of five years since service he would 
seek medical treatment for the condition.

5.  The veteran served in Vietnam and was awarded the Combat 
Infantry Badge.

6.  The weight of the medical evidence of record is against a 
finding that the veteran has post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss, right 
ear, is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection is warranted for a fungal infection of 
the feet.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998).

3.  Post-traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence (1) of current disability (a medical 
diagnosis), (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The third element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical, or, in certain circumstances, 
lay evidence of a nexus between the current disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

Hearing Loss, Right Ear

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385 (1998).  After reviewing the 
evidentiary record concerning the issue of service connection 
for right ear hearing loss, the Board concludes that the 
veteran's claim for service connection for that condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Audiometric testing was conducted on three occasions during 
the veteran's service, in February 1966, September 1966, and 
April 1967, all of which were before the veteran's Vietnam 
tour of duty.  The audiological results did not show a 
decrease in right ear hearing during service, and all results 
were within normal limits.  On the report of medical history 
at the time of his separation from service in February 1969, 
the veteran reported that he had not had hearing loss.  
Audiological testing was not conducted.  

There is no medical evidence of record of any treatment for 
right ear hearing loss since service.  The record does not 
contain objective evidence of current right ear hearing loss 
that meets VA standards for hearing loss disability under 
section 3.385 or of a nexus between any such hearing loss and 
a disease or injury incurred in active service.  The 
veteran's lay statements to the effect that he has right ear 
hearing loss related to service are not supported by 
objective medical evidence and are not sufficient to 
establish a current disability.  Hearing loss to a degree 
that meets the requirements of section 3.385 is not the type 
of disability that lends itself to lay observation but rather 
must be shown by audiometric testing.  See Savage, 10 
Vet.App. at 495; see also Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence showing that level of hearing loss and showing a 
link between any such hearing loss and a disease or injury 
incurred in service, the claim for service connection for 
hearing loss, right ear, is not well grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  In this regard, the 
Board notes that the veteran reported that his hearing was 
tested when he went to work for Merrill Lynch following 
service.  Both the RO and the veteran have contacted Merrill 
Lynch for copies of any medical records pertaining to the 
veteran.  Merrill Lynch responded that all such records are 
routinely destroyed after seven years, and thus no such 
records pertaining to the veteran are available.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Fungal Infection

Service medical records show that the veteran was treated in 
service for a fungal infection of the feet (November 1968); 
for tinea pedis (December 1968), which is a type of fungus 
infection; and for bilateral paronychia (September 1968), 
which is a suppurative inflammation of the nail fold 
surrounding the nailplate which may be due to fungi.  
Stedman's Medical Dictionary 465, 1301, 1815 (26th ed. 1995).
On the report of medical history at the time of his 
separation from service in February 1969, the veteran 
reported that he had had foot trouble.  The separation 
examination noted normal skin and foot findings.

There is no medical evidence of record of any treatment a 
fungal infection since service, although there is a bill from 
a private medical clinic, dated December 1995, showing that a 
"culture" showed "fungus" and that the service was 
rendered by Wanda M. Boote, M.D.  A VA skin examination was 
conducted in September 1996.  The veteran reported no itching 
or burning of the feet.  The examiner stated that the veteran 
did not currently have a fungus infection of the feet.  
Onychomycosis of both big toenails was noted.  Onychomycosis 
is a very common fungus infection of the nails.  Stedman's at 
1248.  The Board has received from the RO a statement from 
the veteran's wife and the veteran, dated May 1998, along 
with a photograph of the veteran's right foot during an 
outbreak of a skin condition of the foot and big toenail.  
The veteran has waived his right to have the RO consider this 
evidence in the first instance and has asked the Board to 
consider it.  38 C.F.R. § 20.1304(c) (1998).

Although the service medical records do not show that the 
fungal infections and fungal conditions of the feet and 
toenails that the veteran had in service were chronic and 
although the veteran has not submitted any medical evidence 
showing treatment for a fungal condition of his feet over the 
years since service, the Board notes that he has testified 
that he has had outbreaks of the same symptoms of his feet 
that he had in service and that approximately every four of 
five years since service he would seek medical treatment for 
the condition.  The Board concludes that, in this case, the 
veteran's testimony may be accepted as evidence of continuity 
of symptomatology of a fungal infection of the feet over the 
years since the veteran's discharge from service.  See 
Savage, 10 Vet. App. at 495-496.  Accordingly, service 
connection for a fungal infection of the feet may be granted.

Post-Traumatic Stress Disorder

The veteran's claim for service connection for post-traumatic 
stress disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

The service medical records do not show any treatment of 
complaints of a psychiatric nature.  The Board notes that it 
has received a statement from the veteran and his wife, dated 
May 1998, with an attached statement from the veteran's 
sister in which she describes changes in the veteran's 
personality and behavior after he returned from service as 
compared to before he had left for service in the military.  
The veteran has waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(1998).

The veteran served in Vietnam and was awarded the Combat 
Infantry Badge.  Thus, his claim hinges on the diagnosis of 
his psychiatric disorder.  In this regard, the Board notes 
that medical evidence is required to show a diagnosis of the 
disorder and the veteran's sister's statement is not 
competent evidence with regard to this element of the claim.  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran suffered a series of strokes in 1996.  During a 
period of hospitalization at Bayfront Medical Center in St. 
Petersburg, Florida in March 1996, a psychology note reported 
that the veteran was experiencing restlessness, hypomania, 
and minimal insight consistent with his cerebrovascular 
accident.  The veteran stated that he had been impulsive 
premorbidly.  The veteran denied that he was depressed or 
experiencing any emotional cerebrovascular sequelae.  The 
veteran was given emotional support and encouragement.  

A VA psychiatric examination was conducted in September 1996.  
The veteran reported that he served in Vietnam for eleven 
months, and saw combat.  Following service he worked as a 
corporate bond trader for approximately 28 years, until he 
suffered his first stroke in 1996.  The veteran was currently 
enrolled in some rehabilitation programs to recover from his 
strokes.  The veteran stated that prior to his strokes, he 
was pretty active, and enjoyed his work.  He stated that he 
was friendly on the job.  His wife reported that she and the 
veteran liked to ski and play golf.  She stated that she had 
only known the veteran since 1985, but that his family 
members told her that the veteran had seemed a bit different 
after his return from Vietnam.  He had seemed more of a 
loner.  The veteran reported that he had never been seen by a 
psychiatrist or received any psychiatric care.  He stated 
that he experienced some nightmares related to a firefight in 
Vietnam.  These nightmares occurred generally every two to 
three weeks, but sometimes not for several months.  The 
veteran reported no other symptoms related to post-traumatic 
stress disorder.  The examiner stated that the veteran had 
apparently had some difficulties accepting his present 
disability, such as his inability to drive.  The veteran had 
experienced some depression, difficulties with orientation, 
and short-term memory deficits since his most recent stroke.  

On examination, the veteran displayed some problems with 
ambulation and inability to move his left upper extremity.  
He was pleasant and cooperative, with good eye contact, and 
he presented himself in coherent and relevant manner.  He 
smiled, laughed, and kept a warm type of contact with the 
interviewer.  Thought content indicated some organic deficits 
mainly due to the stroke.  His depressed symptoms seemed to 
be more related to his new adjustment in life following his 
strokes.  The examiner stated that the veteran showed only 
very mild problems related to post-traumatic stress; he had 
occasional nightmares, but otherwise showed no other signs or 
stressors of Vietnam.  The veteran seemed to be fairly well 
aware of what was going on at the present time.  He was able 
to provide good data regarding the date, month, and year.  He 
showed limited insight into his problems, but still had 
difficulty accepting his limitations, and used denial as a 
way of dealing with it.  Judgment seemed fair.  The diagnoses 
were cognitive deficits due to recent cerebrovascular 
accident, and adjustment disorder with depressive features.  

The record contains an examination report dated in June 1997 
from Walter G. Griffith, M.D.  The veteran presented with a 
complaint of post-traumatic stress and depression.  His major 
life stressors were noted as medical disability due to 
cerebrovascular accidents, financial struggles, and needing 
service-related disability benefits.  The veteran reported 
that his wife was his support system.  He reported a normal 
mood and neurovegetative state.  He developed depressive 
symptoms following his CVA, which consisted of:  depressed 
mood, anergia, amotivation, irritability, insomnolence, 
decreased appetite, weight loss, poor outlook, concentration, 
memory and self esteem, and anhedonia.  The veteran reported 
severe and episodic anxiety, which occurred when he 
remembered or had flashbacks or dreams of traumatic events in 
Vietnam.  He avoided thinking of past trauma, but experienced 
weekly painful nightmares of traumatic events from Vietnam.  
The veteran felt that he had become introverted and avoidant 
of others since the trauma.  He reported chronic insomnia 
since Vietnam.  The veteran reported symptoms of 
palpitations, pounding heart, sweating, sensations of 
shortness of breath or smothering, fear of losing control or 
going crazy, trembling, and fear of dying.  The veteran also 
reported drinking one six-pack of beer per day since his CVA, 
and eight to 10 beers per day prior to it.  He reported 
blackouts.  The examiner noted a past psychiatric history of 
chronic post-traumatic stress disorder.  On examination, the 
veteran was alert and oriented.  Historical accuracy during 
the interview was fair to poor.  Attitude was pleasant, 
cooperative, help-seeking.  Psychomotor behavior was 
appropriate and relaxed.  Mood was mildly depressed.  Affect 
was sad, anxious, and blunted.  Speech was fluent and 
coherent.  The veteran's thoughts were organized and devoid 
of homicidality and psychosis.  Cognition was grossly intact.  
Insight and judgment were fair, and intelligence was above 
average.  The diagnoses were:  alcohol abuse; depressive 
disorder, due to CVA, in remission; and chronic post-
traumatic stress disorder.

The veteran's diagnosis of post-traumatic stress disorder was 
made by a private psychiatrist who relied on the veteran's 
reported history of chronic post-traumatic stress disorder.  
The report of a thorough examination by a VA psychiatrist, 
who had the benefit of reviewing the claims folder, found 
that the veteran did not have post-traumatic stress disorder.  
The Board notes that the veteran reported no psychiatric 
treatment prior to his first stroke in 1996.  It is also 
noted that the veteran's reported history and symptomatology 
changed markedly between the VA examination in September 1996 
and the private examination in June 1997.  Whereas on the 
first examination, the veteran reported that he had been 
active and friendly prior to his stroke, and had experienced 
only occasional nightmares, at the June 1997 examination he 
reported a history of post-traumatic stress disorder, and 
long-standing symptoms of flashbacks, insomnia, introversion 
and avoidance of others.  He also mentioned his need for 
service-related disability benefits.

The weight of the medical evidence is against a diagnosis of 
post-traumatic stress disorder in this case.  The Board has 
accorded more weight to the opinion of the VA psychiatrist, 
who had the benefit of a review of the entire record as well 
as a more accurate history from the veteran.  The well-
supported examination report which concluded that the veteran 
does not have post-traumatic stress disorder is most 
persuasive.  The only diagnosis of post-traumatic stress 
disorder of record, that of the private physician dated in 
June 1997, is based on an inaccurate history that is not 
supported by the record.  Accordingly, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim for service connection for post-traumatic 
stress disorder.  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss, right ear, is denied.

Service connection for fungal infection of the feet is 
granted.

Service connection for post-traumatic stress disorder is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


